wwwNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1,2,3,5,6,7,8,9 and 10  are allowed.
Claim 4 have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
 A method for training defect detector comprising: obtaining a first reference image of a first reference object, wherein the first reference object has a defect and the first reference image has a first label indicating the defect; training a reconstruction model according to a second reference image of a second reference object, wherein a defect level of the second reference object is in a tolerable range with an upper limit, and the second reference object is associated with the first reference object; obtaining a target image of a target object, wherein the target object is associated with the first reference object and the second object; generating a second label according to the target image, the reconstruction model and an error calculating procedure, wherein the second label comprises a defect of the target object; and training a defect detector by performing a machine learning algorithm according to the first reference image, the target image, and the second label; wherein the error calculating procedure comprises a first difference algorithm and a second difference algorithm, and generating the second label according to the target image, the reconstruction model and the error calculating procedure comprises: generating a reconstruction image according to the target image and the reconstruction model; generating a first difference image and a second image respectively by performing the first difference algorithm and the second difference algorithm respectively according to the target image and the reconstruction image; and performing a pixel-scale operation according to the first difference image and the second difference image to generate the second label.  


Regarding Claim 9,
 A method for training defect detector comprising: obtaining a first reference image of a first reference object, wherein the first reference object has a defect and the first reference image has a first label indicating the defect; training a defect detector by performing a machine learning algorithm according to the first reference image and the first label; training a reconstruction model according to a second reference image of a second reference object, wherein a defect level of the second reference object is in a tolerable range with an upper limit, and the second reference object is associated with the first reference object; obtaining a target image of a target object, wherein the target object is associated with the first reference object and the second object; generating a second label according to the target image, the reconstruction model and an error calculating procedure, wherein the second label comprises a defect of the target object; and calibrating the defect detector by performing the machine learning algorithm according to the target image and the second label,  wherein the error calculating procedure comprises a first difference algorithm and a second difference algorithm, and generating the second label according to the target image, the reconstruction model and the error calculating procedure comprises: generating a reconstruction image according to the target image and the reconstruction model; generating a first difference image and a second image respectively by performing the first difference algorithm and the second difference algorithm respectively according to the target image and the reconstruction image; and performing a pixel-scale operation according to the first difference image and the second difference image to generate the second label.  
   
Regarding Claim 1: Claim 1 is   rejected over Cha et al.  (USPUB 20200175352) in view of Beggel et al. (USPUB 20190130279) teaches A method for training defect detector comprising: obtaining a first reference image of a first reference object, wherein the first reference object has a defect and the first reference image has a first label indicating the defect; training a reconstruction model according to a second reference image of a second reference object, wherein a defect level of the second reference object is in a tolerable range with an upper limit, and the second reference object is associated with the first reference object; obtaining a target image of a target object, wherein the target object is associated with the first reference object and the second object; generating a second label according to the target image, the reconstruction model and an error calculating procedure, wherein the second label comprises a defect of the target object; and training a defect detector by performing a machine learning algorithm according to the first reference image, the target image, and the second label; respectively (detailed rejection of the claim mentioned within Office Action dated 11/19/2021) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 4 within office action dated 11/19/2021) as mentioned within the claim: “wherein the error calculating procedure comprises a first difference algorithm and a second difference algorithm, and generating the second label according to the target image, the reconstruction model and the error calculating procedure comprises: generating a reconstruction image according to the target image and the reconstruction model; generating a first difference image and a second image respectively by performing the first difference algorithm and the second difference algorithm respectively according to the target image and the reconstruction image; and performing a pixel-scale operation according to the first difference image and the second difference image to generate the second label.  ”
Regarding Claim 9: Claim 9 is   rejected over Cha et al.  (USPUB 20200175352) in view of Beggel et al. (USPUB 20190130279) teaches A method for training defect detector comprising:  “wherein the error calculating procedure comprises a first difference algorithm and a second difference algorithm, and generating the second label according to the target image, the reconstruction model and the error calculating procedure comprises: generating a reconstruction image according to the target image and the reconstruction model; generating a first difference image and a second image respectively by performing the first difference algorithm and the second difference algorithm respectively according to the target image and the reconstruction image; and performing a pixel-scale operation according to the first difference image and the second difference image to generate the second label. ”


Conclusion

2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637